OPINION AND ORDER
By order entered October 3, 1986, this Court admitted Respondent, Nickie Barton VanMeter of Louisville, Kentucky, to the practice of law in this Commonwealth. For the benefit of the public and members of the Bar, Complainant, the Kentucky Bar Association (“KBA”), now requests that this Court enter a published order to confirm that, as a result of Respondent’s June 11, 2003 guilty pleas to six (6) felony offenses, Respondent has been automatically suspended from the practice of law pursuant to SCR 3.166(1). For the following reasons, we grant the KBA’s request.
In Jefferson Circuit Court Criminal Action Number 02-CR-0968, the Jefferson County Grand Jury charged Respondent with six (6) felony offenses — First-Degree Perjury, Tampering With Physical Evidence, Tampering With Public Records, and three (8) counts of Second-Degree Criminal Possession of a Forged Instrument — relating to Respondent’s attempt to secure probate of a will that he knew was forged as well as his possession of a forged deed. On June 11, 2003, Respondent entered guilty pleas (under North Carolina v. Alford1) to each count of the indictment, and the Commonwealth recommended that the trial court impose a probated total sentence of twenty (20) years. The trial court scheduled final sentencing for July 21, 2003.
SCR 3.166(1) provides that:
Any member of the Kentucky Bar Association who pleads guilty or is convicted by a judge or jury of a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law in the Commonwealth. The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first. The suspension under this rule shall remain in effect until dissolved or superseded by order of the Court.2
Accordingly, Respondent was temporarily suspended as of June 12, 2003. We thus grant the KBA’s request for entry of a published order confirming Respondent’s suspension.
IT IS HEREBY ORDERED THAT:
(1) Pursuant to SCR 3.166(1), Respondent, Nickie Barton VanMeter, was automatically suspended from the practice of law in the Commonwealth of Kentucky as of June 12, 2003, and this suspension shall remain in effect until dissolved or superseded by subsequent order from this Court.
(2) Respondent shall comply with the provisions of SCR 3.166(4) & (5) regarding notification to his clients of his inability to continue to represent them and ending any advertising activities in which he is engaged.
(3) Disciplinary proceedings against Respondent shall be initiated by the Inquiry Commission pursuant to SCR 3.160, unless *864already begun or unless Respondent resigns under terms of disbarment.
All concur.
Entered: August 21, 2003.
/s/ Joseph E. Lambert CHIEF JUSTICE

. 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).


. SCR 3.661(1).